Citation Nr: 1734578	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability, to include as secondary to a service-connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs VA Regional Office (RO).

In May 2010, the Veteran testified at a Board hearing before a now retired Veterans Law Judge (VLJ).  A transcript of that proceeding is of record. 

In September 2010, the Board, in pertinent part, denied the Veteran's claim for service connection for a right ear hearing loss disability.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Remand (JMR) vacating the portion of the Board's decision that denied service connection, and remanding the claim to the Board for further proceedings consistent with the JMR. 

The Board again denied the claim in a September 2011 decision.  However, that decision was vacated in June 2014, and remanded in August 2014 for a new Board hearing.  In June 2015, the Veteran testified before the undersigned VLJ.  A transcript of that hearing is of record. 

The claim was remanded for additional development in September 2015 and October 2016; the claim is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the record indicates that additional development is required.

In pertinent part, the October 2016 remand requested an addendum opinion addressing whether the Veteran's right ear hearing loss disability was related to his military service.  The remand directed the doctor to discuss the Veteran's in-service ear treatment and whether his right ear hearing loss was a delayed response to in-service noise exposure.  An addendum opinion was obtained in February 2017. The doctor opined that the Veteran's right ear hearing loss was less likely than not related to his military service.  The doctor explained that the right ear showed a normal level of hearing loss for the Veteran's age, that the Veteran's right ear did not show scarring, and that the Veteran's right ear hearing loss did not meet the threshold to be considered a VA hearing loss disability.  With regard to whether the Veteran's right ear hearing loss was a delayed response to his conceded in-service noise exposure, the clinician stated that, as noted in prior opinions, there was no clinical evidence of an entity called delayed response noise exposure; therefore that question would not be answered. 

Initially, the clinician incorrectly stated that the Veteran's right ear hearing loss did not constitute a disability for VA purposes.  As right ear audiometric testing at the December 2015 VA hearing loss examination revealed a puretone threshold of 45 decibels at 4000 Hertz, the Veteran's right ear hearing loss meets the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016) (noting impaired hearing is considered a disability when the auditory threshold at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater).  The clinician also did      not discuss the significance of the Veteran's in-service treatment and refused to address whether the Veteran's right ear hearing loss disability was a delayed response to in-service noise exposure.  Additionally, in the August 2017 Informal Hearing Presentation the Veteran's representative asserted that the Veteran's right ear hearing loss was related to his service-connected left ear hearing loss disability.  In light of the above, an addendum opinion is required.

Finally, as the record also indicates that the Veteran receives ongoing VA treatment any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from October 12, 2016 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for his hearing loss disability, including his private primary care provider Dr. Bell.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, send the claims file to an ear, nose, and throat specialist.  After reviewing the claims file, the specialist should provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability arose during service or is otherwise related to service. In rendering the opinion, the examiner should discuss the significance, if any, of the Veteran's treatment for otitis media and a "running ear" in service, as well as the post-service employment-related audiometry.  The examiner should also discuss whether the Veteran's right ear hearing loss is consistent with noise-induced hearing loss, and whether any current hearing loss the Veteran experiences is/is not merely a delayed response to his conceded in-service noise exposure.  

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability is caused by his service-connected left ear hearing loss disability.  

c.  If not caused by his left ear hearing loss disability, whether it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability is worsened beyond normal progression by     his service-connected left ear hearing loss disability. If  the Veteran's right ear hearing loss disability is worsened beyond normal progression, the examiner should indicate 
the degree of worsening attributable to his service-connected left ear hearing loss disability.

The examiner should explain the rationale for any opinion reached.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,     the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

